Citation Nr: 0721083	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-34 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for degenerative joint 
disease of the left knee from August 27, 2004?

2.  What evaluation is warranted for bilateral hearing loss 
from August 27, 2004?



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to March 
1985.  He additionally served in the National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.  

In a January 2007 rating decision, the RO granted service 
connection for degenerative joint disease of the right knee.  
Hence, that matter is currently not in appellate status and 
will not be addressed by the Board.


FINDINGS OF FACT

1.  Since August 27, 2004, the preponderance of the evidence 
is against finding that left knee degenerative changes either 
restrict extension to 15 degrees or more, or restrict flexion 
to 30 degrees or less.   

2.  Since August 27, 2004, the veteran's bilateral hearing 
loss is currently manifested by a Level I hearing loss for 
each ear.


CONCLUSIONS OF LAW

1.  Since August 27, 2004, the criteria for a rating in 
excess of 10 percent for left knee degenerative changes have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2006).

2.  Since August 27, 2004, the criteria for a compensable 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.385, 4.1, 
4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in a September 2005 
statement of the case of the information and evidence needed 
to substantiate and complete the claims, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The appellant has appealed the initial noncompensable rating 
assigned for hearing loss and 10 percent evaluation for 
degenerative joint disease of the left knee; he is 
essentially asking for a higher rating effective from the 
date service connection was granted.  Consequently, the Board 
must consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 199 (1999).

When evaluating musculoskeletal disorders, 38 C.F.R. § 4.40 
allows for consideration functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements made in a clinical setting.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

I.  What evaluation is warranted for degenerative joint 
disease of the left knee since August 27, 2004?

Background and Analysis

In a claim for a rating in excess of 10 percent for 
degenerative joint disease of the left knee, the rating 
schedule requires that the appellant show either extension 
limited to 15 degrees or greater, or flexion limited to 30 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  Neither the VA examination in March 2005 nor the April 
2006 examination revealed knee extension or flexion limited 
to 15 degrees or 30 degrees, respectively.  

The Board considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 in rating the appellant's degenerative joint 
disease of the left knee.  At no time, however, have such 
signs as disuse muscle atrophy due to pain been objectively 
presented, nor has pain caused such pathology as to equate to 
ankylosis.  Finally, it is well to note that the assignment 
of a 10 percent evaluation reflects that the disorder is 
productive of some degree of impairment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  Hence, an increased evaluation 
under these regulations for painful motion is not in order. 

The Board does not dispute the suggestion that the veteran's 
disability affects employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account. The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations. 38 
U.S.C.A. § 1155. "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." 38 C.F.R. § 4.1. 
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The benefit sought on appeal is denied.

II.  What evaluation is warranted for bilateral hearing loss 
since August 27, 2004?

Background and Analysis

In March 2005, the veteran underwent a VA audiological 
examination.  The claims file was available and reviewed by 
the examiner.  The audiological evaluation showed air 
conduction pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
30
LEFT
20
15
20
30
40

The average losses were 25 decibels in the right ear and 26 
decibels in the left.  Speech recognition was 96 percent in 
each ear.  

In May 2006, the veteran underwent a VA audiological 
examination.  The claims file was available and reviewed by 
the examiner.  The audiological evaluation showed air 
conduction pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
35
LEFT
20
20
20
30
40

The average losses were 25 decibels in the right ear and 26 
decibels in the left.  Speech recognition was 96 percent in 
each ear.  

Impaired hearing will be considered a disability only after 
threshold requirements are met. 38 C.F.R. § 3.385 (2006). 
Once disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores. 38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining a 
level of hearing loss in each ear. 38 C.F.R. § 4.85(e), Table 
VII; Lendenmann v. Principi, 3 Vet. App. at 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.86) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V" and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent, and the diagnostic code is 6100.  See 38 C.F.R. 
§ 4.85(b), Diagnostic Codes 6100-6110 (2006).

At the veteran's March 2005 and May 2006 VA examinations, 
studies revealed the right ear had a 25 average decibel loss, 
and the left ear had a 26 decibel loss.  Speech 
discrimination was 96 percent in the right and 96 percent on 
the left.  Based on these findings, a review of 38 C.F.R. 
§ 4.86, Table VI, shows that teach ear has a Numeral I loss.  
These equate to a noncompensable evaluation under 38 C.F.R. 
§ 4.86, Table VII.  The veteran is currently and correctly 
evaluated with a noncompensable rating.  

Accordingly, the benefit sought on appeal is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee degenerative joint disease since August 27, 2004, is 
denied.

Entitlement to a compensable rating for bilateral hearing 
loss since August 27, 2004, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


